Citation Nr: 0628409	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim.  The RO in 
Boise, Idaho, currently has jurisdiction over the veteran's 
claims folder.

The veteran provided testimony at a hearing before the 
undersigned in May 2006.  A transcript of this hearing has 
been associated with the veteran's claims folder.

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that additional 
development is required in the instant case.  Therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

As an additional matter, the Board notes that the veteran 
also perfected and/or initiated appeals on the issues of 
entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), entitlement to a rating in 
excess of 20 percent for bilateral hearing loss, entitlement 
to a rating in excess of 10 percent for tinnitus, entitlement 
to a rating in excess of 10 percent for acne vulgarism, 
entitlement to a compensable rating for hemorrhoids, and 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  Nevertheless, through 
various statements, and his hearing testimony, the veteran 
withdrew his appeal as to these issues.  See 38 C.F.R. 
§ 20.204.  Therefore, the Board currently only has 
jurisdiction over the 38 U.S.C.A. § 1151 claim listed on the 
title page of this decision.





REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the Board finds 
that additional development is required in order to satisfy 
the duty to assist.

The veteran essentially contends that he developed 
complications of the left eye from cataract surgery 
contracted through the VA in 1996.  Therefore, he contends 
that he is entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.

In general, the provisions of 38 U.S.C.A. § 1151 provide that 
where any veteran shall have suffered an injury, or an 
aggravation of any injury, as a result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or death of 
the veteran, disability or death compensation shall be 
awarded in the same manner as if such disability or death 
were service-connected.  However, for claims filed on or 
after October 1, 1997 (as is the case here), the proximate 
cause of the additional disability or death must be 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

The record confirms the veteran underwent extracapsular 
cataract extraction with placement of posterior chamber 
intraocular lens of the left eye in October 1996.  Although 
this surgery was done at a private facility, the RO concluded 
that the evidence of record indicated that it was done under 
VA contract in the January 2004 Statement of the Case (SOC), 
and the Board will do the same.  There are also references in 
the record to his undergoing laser procedures on the left eye 
subsequent to the October 1996 cataract surgery.

The Board further notes that there is competent medical 
evidence indicating that the veteran developed additional 
disability(ies) of the left eye as a result of the 1996 
cataract surgery.  For example, a July 2002 statement from a 
VA doctor of optometry (OD) noted that the veteran had been a 
patient in the VA eye clinic since May 2000, that he had been 
treated for an inflammatory condition of the left eye called 
iritis, that the condition had become chronic in nature, and 
that it was secondary to cataract surgery performed by a 
surgeon that was working with the VA at the time.  Also on 
file is an undated statement from another VA OD, received in 
August 2002, who stated the veteran had been his patient 
since 1996, that the veteran had cataract surgery in his left 
eye in that year through a contract with the VA Medical 
Center (VAMC), but, unfortunately, the surgery was not 
successful and the veteran has had chronic problems with his 
left eye since surgery was performed.  This same OD stated in 
a subsequent May 2006 progress note that the veteran was 
blind in his left eye secondary to complications from 
cataract surgery completed several years ago.  In addition, 
it was stated the veteran had chronic iritis in the left eye 
due to the same surgery, that it was a permanent condition, 
and would not improve.  

Also on file is the report of an October 2002 VA arranged eye 
examination which noted, in pertinent part, that the veteran 
had a history of cataract extraction with several post-
surgical complications including cystoid macular edema, a 
dislocated intraocular lens, and intermittent iritis.  
Similar language was contained in a December 2002 addendum to 
the examination report.  Further, a November 2005 VA diabetes 
mellitus examination noted, in part, that the veteran had 
complications after cataract surgery with history of chronic 
iritis/macular edema of the left eye and legal blindness of 
the left eye.

The record reflects the RO denied the claim, in essence, 
because it determined that the medical statements in support 
of the veteran's claim were based upon the veteran's reported 
history, and that this history was not consistent with what 
was actually documented in the records contained in the 
claims folder.  Nevertheless, it does not change the fact 
that there is competent medical evidence in support of the 
conclusion that the veteran developed additional disability 
as a result of the 1996 cataract surgery performed under VA 
contract, and there is no contrary medical opinion.  More 
importantly, however, is the fact that none of these medical 
opinions addresses whether the proximate cause of such 
additional disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
Without such evidence, a determination cannot be made as to 
whether compensation is warranted under 38 U.S.C.A. § 1151.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.).  In this case, the Board concludes that additional 
medical evidence is necessary to determine the nature and 
extent of additional disability due to the 1996 cataract 
surgery, and whether the proximate cause of such additional 
disability was the result of fault on the part of VA or was 
an event not reasonably foreseeable.  Accordingly, the Board 
concludes that a remand is required in this case for a new 
medical examination in order to make a full and fair 
determination on these issues.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board also observes that the November 2005 VA diabetes 
mellitus examination, which included findings regarding the 
veteran's left eye problems, was not considered by the RO 
when it last adjudicated this case in a December 2004 
Supplemental Statement of the Case (SSOC).  While the veteran 
submitted a waiver of initial consideration by the agency of 
original jurisdiction regarding other evidence on file, to 
include the May 2006 progress note, no such waiver appears to 
be on file regarding this examination report.  As such, it is 
further support for a remand in this case.  See 38 C.F.R. 
§ 20.1304.

The RO should also undertake any additional development 
and/or notification it deems necessary for an equitable 
resolution of the veteran's case.  

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left eye 
problems since December 2004.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA eye 
examination to determine the current 
nature and extent of any acquired left 
eye disorder.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.  

Following examination of the veteran, the 
examiner should express an opinion as to 
the following: (1) Is any there any 
current, acquired disability of the left 
eye that was caused by VA medical or 
surgical treatment, to include the 1996 
cataract surgery that is deemed to have 
been under VA contract; (2) Was the 
proximate cause of any additional left 
eye disability carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the hospital care or 
medical or surgical treatment in 1996; 
(3) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider; and (4) 
Was the proximate cause of any additional 
left eye disability an event not 
reasonably foreseeable?

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC 
which addresses all of the evidence obtained since the most 
recent SSOC in December 2004, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



